This is an appeal by Alfred C. Johnson, defendant, from a decree of the Court of Chancery, awarding separate maintenance to complainant, Ina M. Johnson, his wife, and ordering him to pay to the complainant the sum of $25 per week and allowing her in addition to occupy premises in Newark owned by the parties hereto under conditions referred to in the decree. We are in accord with the findings and opinion of the Court of Chancery, with the exception that the decree should be modified so as to provide for a payment to complainant of $20 per week instead of $25 per week. The decree appealed from is so modified and as modified is affirmed.
For modification — THE CHIEF-JUSTICE, BODINE, DONGES, HEHER, COLIE, WACHENFELD, EASTWOOD, BURLING, JACOBS, WELLS, DILL, FREUND, McLEAN, SCHETTINO, JJ. 14. *Page 729